 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevens Ford, Inc. and International Union, UnitedAutomobile, Aerospace & Agricultural Imple-ment Workers of America (UAW) Local 376.Case 39-CA-36231 July 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 22 February 1984 Administrative Law JudgeWinifred D. Morio issued the attached supplemen-tal decision. The Respondent filed exceptions and asupporting brief, and the General Counsel filedcross-exceptions and a supporting and answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions1and to adopt the recommended Orderas modified.2The judge found that the Respondent owed unitmechanics a specified amount of bonus pay. Shealso delineated on a quarterly basis how much wasowing to each of the four named mechanics whowere in the Respondent's employ at the beginningof the backpay period. However, in adding togeth-er the specified quarterly amounts, the judge omit-ted the third quarter of 1981 from the total. Thejudge further failed to list the amounts owing tothree mechanics who joined the Respondent'semploy during the backpay period. Finally, thejudge made minor mathematical errors. According-ly, we find the bonus pay due the Respondent'smechanics is as follows:Leland AldredgePasquale CicarelliArnold ColwellWilliam EverettWilliam Hull$214.0821.96275.821,708.291,295.50l The Respondent contends that the judge's Decision and Order in theunderlying unfair labor practice did not encompass the 5 September 1981wage increase it gave to only the four Lincoln-Mercury employees andthat it therefore did not have notice of its alleged liability for the 5 Sep-tember increase. On the basis of this absence of notice, the Respondentargues that it did not admit liability for this increase when it withdrew itsanswer to the complaint in the underlying case. The Respondent litigatedthis issue before the judge, and we agree with the judge's rejection of theRespondent's contentions.I We have modified the judge's Order to clarify that the amount ofbackpay listed in the backpay specification does not limit the Respond-ent's backpay obligation. Rather, the Respondent's obligation continuesto accrue until the Respondent fully complies with the Board's Order inthe underlying unfair labor practice case. See Amshu Associates, 234NLRB 791, 797 (1978).271 NLRB No. 99James HusseyFrederick Rauch1,155.761,192.59ORDERThe National Labor Relations Board orders thatthe Respondent, Stevens Ford, Inc., Hartford, Con-necticut, its officers, agents, successors, and assigns,shall make whole the following employees by pay-ment to them of the moneys listed below, with in-terest, as provided in the Board's Order in the un-derlying unfair labor practice proceeding as en-forced by the court, as well as any additional back-pay, plus interest accruing after the backpay hear-ing, until the Respondent fully complies with thisOrder.'NameLeland AldredgeWilliam BellCharles BurgessPasquale CicarelliArnold ColwellGarry CurranoWilliam EverettJames HolmesWilliam HullJames HusseyNicholas KarolyJohn MulveyFrederick RauchRobert SpiegelLuis VelasquezBack-pay$6831,3121,0104040810821871323845857730197836783Bonus Total$214.080021.96275.8201,708.2901,295.501,155.76001,192.5900$897.081,312.001,010.00425.96275.82810.002,529.29871.001,618.502,000.76857.00730.001,389.59836.00783.00SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEWINIFRED D. MORIO, Administrative Law Judge. Thiscase was tried before me on May 10, 1983, pursuant to abackpay specification and notice of hearing which wasissued on December 13, 1982, by the Officer in Charge,Subregion 39. The backpay specification alleged, in sub-stance, that certain wage increases were withheld andbonuses were not paid by Stevens Ford, Inc.(Respondent/Company) to its employees. The specifica-tion was based on a complaint which was issued on De-cember 19, 1980, by the Acting Officer in Charge, Subre-gion 39, and an amended complaint which issued on Sep-tember 29, 1981. The amended complaint alleges that Re-spondent engaged in a series of unfair labor practicesagainst its employees because of their activities on behalfof the International Union, United Automobile, Aero-space & Agricultural Implement Workers of America(UAW) Local 376 (Union).1On October 6, 1981, pursu-L The amended complaint retained the allegations contained in theoriginal complaint, including the allegation that Respondent had withheldregularly scheduled wage increases on November 10, 1980. It added theallegation that Respondent had withheld regularly scheduled wage in-creases since on or about April 10, 1980.628 STEVENS FORDant to that complaint, a hearing was held before Admin-istrative Law Judge Joel A. Harmatz. At the hearing Re-spondent withdrew the answer which had been filed tothe complaint with the understanding that Judge Har-matz would issue a decision within 3 weeks finding thesubstantive violations as alleged in the complaint. There-after, on November 4, 1981, Judge Harmatz issued hisDecision and Order wherein he found that Respondenthad violated the Act in the following manner:Since in or about April 1980, Respondent haswithheld both scheduled wage increases and im-proved insurance benefits from the employees in theappropriate bargaining unit described below.Since in or about April 1980, Respondent has dis-criminated in the assignment of work and theawarding of bonuses for that work to the employeesin said bargaining unit.On or about November 10, 1980, Respondentwithheld regularly scheduled wage increases to em-ployees in said bargaining unit.Since on or about April 10, 1980, Respondentemployed nonbargaining unit employees to performbargaining unit work.On or about July 2, 1980, Respondent, actingthrough William P. Stevens, at Respondent's facili-ty:Encouraged its employees to circulate a petitionamong its employees to decertify the Union;Promised its employees that benefits would in-crease and conditions of employment would im-prove if employees rejected the union as its bargain-ing representatives;Threatened its employees by telling them that itis futile for them to remain members of or supportthe Union and that Respondent never would negoti-ate, recognize, or deal with the Union.On or about October 14, 1980, and October 20,1980, Respondent, acting through William Stevensand John Cavadini, at Respondent's facility:Encouraged its employees to circulate a petitionamong its employees to decertify the Union;Promised its employees that benefits would in-crease and terms and conditions of employmentwould improve, if employees rejected the Union.This decision was adopted by the Board on February24, 1982, and enforced by the Court of Appeals, SecondCircuit, on May 18, 1982.The parties were unable to resolve issues relating towhat wage increases and bonuses were due, if any, byvirtue of the decision. Accordingly, the backpay specifi-cation was issued.The basic issue with respect to the backpay specifica-tion, insofar as it relates to the wage increase aspect, cen-ters on whether Respondent's failure to grant a wage in-crease to its employees on September 5, 1981, although ithad granted a wage increase to employees of StevensLincoln Mercury, Incorporated (Lincoln Mercury) onthat day, was a continuation of conduct found unlawfulby Judge Harmatz and, therefore, covered by his Deci-sion and Order, as contended by counsel for the GeneralCounsel, or whether it constituted a separate issue,which was not litigated and, therefore, was not coveredby Judge Harmatz' decision, as contended by Respond-ent. In addition, Respondent contends that the Boardrepresentative misled Respondent at the time of the un-derlying unfair labor practice hearing by failing to ap-prise its representatives at that time that its failure togive an increase to its employees on September 5, 1981,was considered a violation. Further, Respondent claimsthat in May 1981 it had settled, with the assistance of aBoard representative, the wage claim set forth in thecomplaint and, therefore, further moneys were not due.In addition, Respondent contends that the wage increasesgranted to Lincoln-Mercury employees on September 5,1981, were not the type of increases encompassed byJudge Harmatz' Decision and Order. Finally, it is Re-spondent's position that the formulas utilized by counselfor the General Counsel to determine the amount ofwages or bonuses due is incorrect.2FACTSA. Wage IncreasesWilliam Stevens, president and owner of Respon-dent/Company, was, at the times relevant to this pro-ceeding, also president and owner of another company,Stevens Lincoln Mercury, Incorporated. Both companiesemployed maintenance and service employees: The em-ployees of Respondent serviced, primarily, Ford cars atone facility and the Lincoln Mercury employees servicedLincoln Mercury cars at another facility. The Union, in1979, began efforts to organize Respondent's employeesbut did not extend these organizational efforts to the Lin-coln Mercury employees.According to John Cavadini, Respondent's comptrol-ler, in January 1979 Respondent attempted to implementsome wage increases for its employees but it was unableto do so because of the Union. However, a wage in-crease was given to the Lincoln Mercury employees inFebruary 1979. In early 1980 the Lincoln Mercury facili-ty was closed and the service and maintenance employ-ees at that facility were transferred to Respondent's facil-ity. Thereafter, both groups of employees performedmaintenance work on Ford and Lincoln Mercury vehi-cles under the same supervisor. On November 10, 1980,the Lincoln Mercury employees received another wageincrease which again was not given to Respondent's em-ployees. The original complaint, which issued on De-cember 10, 1980, alleged the withholding of this wage in-crease on November 10, 1980, as a violation.sIn March 1981, after the initial complaint was issuedbut before the hearing on that complaint was held, theparties met to discuss possible settlement of some of theallegations of the complaint, including the allegation re-lating to Respondent's failure to grant a wage increase to2 Counsel for the General Counsel filed a motion to strike part of theanswer but this motion was withdrawn during the hearing after Respond-ent amended its answer.I Respondent contends that on November 4, 1980. its representativesrequested the assistance of the Regional Office in an effort to implementa wage increase for its employees. Respondent claims that the Region re-fused to assist those efforts at that time.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees in November. Present at the meeting wereWilliam Stevens, John Cavadini, Mal Chapman, presi-dent, comptroller, and general manager, respectively ofthe Company and Russell See, a business agent, and Wil-liam Everett, an employee, for the Union. Robert Che-verie, a Board agent, also was present at the request ofthe parties. Cheverie, Cavadini, and Everett testifiedconcerning this meeting. According to Cheverie, Re-spondent's representatives stated, during the meeting,that it was their intention to settle the allegations of thecomplaint relating to the failure to grant the wage in-creases. As noted, at that point the complaint referredonly to a wage increase which was withheld in Novem-ber 1980. It is undisputed that in these discussions thewage increases granted to the Lincoln Mercury employ-ees were considered by the parties in their efforts to de-termine what moneys were owed by Respondent withrespect to the wage claim liability. Cheverie and Everetttestified that the Lincoln Mercury employees were com-pared, on an individual basis, with Respondent's employ-ees of equal skill in an effort to determine the moneysdue. Cavadini claimed that other factors, such as indus-try practice, also were considered by the parties. In anycase, whether the fact of the increases given to the Lin-coln Mercury employees was the factor utilized by theparties or only one of the factors considered, it is evidentfrom this record that it was the most important factorused by the parties to determine the wage increases dueto Respondent's employees. The parties were able toreach agreement with respect to some of the moneysowed but were unable to reach a complete agreementand the negotiations were discontinued. In May 1981,Respondent unilaterally implemented the wage increasesdiscussed at the March meeting. Respondent contendsthat the "NLRB concurred that the Respondent's in-creases to its Ford employees were so substantial as tosatisfy the agency as to the backpay wage claim set forthin its complaint of December 1980." Cheverie, whosetestimony about the meeting was supported by Cavadini,did not testify that there had been such a concurrence.Furthermore, Cavadini testified that the Board represent-ative stated only that the granting of the wage increasesby Respondent would not be considered an unfair laborpractice. There is no dispute that the moneys paid byRespondent to its employees did satisfy Respondent'swage claim liability up to May 1981 and counsel for theGeneral Counsel is not seeking additional moneys forthat period of time.At some point prior to September 5, 1981, StevensLincoln Mercury commenced selling Chrysler-Plymouthcars under the name, "Stevens Chrysler Plymouth." Sev-eral of the Lincoln Mercury employees then at the Fordfacility were transferred to Lincoln Mercury facility towork on Chrysler-Plymouth cars. However, four of theLincoln Mercury employees remained at the Ford facili-ty where they continued to service both Ford and Lin-coln Mercury cars, as did Respondent's employees. OnSeptember 5, 1981, these four employees, William Bot-tomley, Furis Brady, James Cataldo, and Michael Cheny,received wage increases. These increases were not grant-ed to Respondent's employees. Cavadini, initially, testi-fied that Bottomley, Cataldo, and Cheny were giventhese increases to bring their salaries into parity with Re-spondent's employees who had received an increase inMay 1981. In addition, Cavadini testified that the fourthemployee, Brady, had been on an extended probation be-cause of his absentee record but by September 5, 1981,he had improved his record and, therefore, he also re-ceived a raise. Cavadini subsequently testified that Bot-tomley, Cheny, and Cataldo received the September 5,1981 increase because of their abilities and skills and thatimproved attendance was a very important factor in cal-culating a merit increase. Thus, it appears from Cava-dini's testimony that the increases given to the LincolnMercury employees were merit increases.The record also reveals that in May 1981 Respondent'semployees received increases ranging from 20 cents anhour for an employee, Billy Jo Bell, to $1.65 an hour forBill Everett, a senior employee. During the period thatRespondent's employees' wages were frozen, Bottomleyhad received increases amounting to $1.90 an hour andCheny had received increases in excess of $2 an hour.4Itfurther appears that, before the September 5, 1981 in-crease, Bottomley was paid $7.40 an hour, Cataldo $7.50an hour, and Cheny $7.90 an hour. The only Respondentemployee who was paid an amount greater than Bottom-ley and Cataldo, at that time, was Everett who received$7.75 an hour. Everett, however, was paid less thanCheny both before and after the September increase. In-sofar as this record discloses, the usual probationaryperiod was 3 months. Brady was hired in January 1980,and he received a wage increase at the end of the usual3-month probationary period.B. The BonusThe record reflects that only mechanics were entitledto bonus pay. Respondent, during the backpay period,employed four mechanics; William Everett, WilliamHull, James Hussey, and Frederick Rauch. Cavadini, ini-tially, testified that Hussey, unlike the other three me-chanics, earned his bonus pay primarily because of workhe performed in the preparation of new cars. Cavadiniclaimed that Hussey's work was not transferred to theLincoln Mercury employees and, therefore, his loss ofbonus pay was due to a decline in new car sales. Subse-quently, Cavadini admitted that Hussey also performedother mechanical work but he claimed that Hussey didnot make bonus pay on that work. However, accordingto figures contained in Appendix C of the backpay speci-fication,5Hussey did earn bonus pay throughout thebackpay period, in some instances greater than the bonuspay received by the other mechanics.The parties agree that the backpay period with respectto the allegation concerning the denial of the bonus paycommenced in April 1980 and extended through to Sep-4 It appears that since at least 1979 the Lincoln Mercury employeeswere reviewed at about the same time. Thus, the record reveals that allLincoln Mercury employees received a raise in February 1979, 6 of the 8employees received raises in February 1980 and 7 of 11 received raises inNovember 1980.' This information was secured for Respondent's records.630 STEVENS FORDtember 1981.6 Counsel for the General Counsel contendsthat the amount of backpay owed by Respondent for dis-criminatorily denying bonuses to its employees should bedetermined by the amount of increases in the bonusesearned by the Lincoln Mercury employees during the li-ability period and the actual amount due can be ascer-tained by comparing the quarterly bonuses earned by theLincoln Mercury employees during the backpay periodwith the average quarterly bonus they received for thefour quarters preceding the backpay with the averagequarterly bonus they received for the four quarters pre-ceding the backpay period.7It is the contention of Respondent, however, that thedetermination as to what moneys are due can be madeonly by comparing the bonus moneys earned by Re-spondent's employees prior to the transfer of LincolnMercury employees to the Ford facility with the bonusmoneys they earned after that transfer. The differencebetween the two figures represents the moneys owed, ac-cording to Respondent. Respondent further contendsthat the formula proposed by counsel for the GeneralCounsel fails to take into consideration the fact that priorto their transfer to the Ford facility the method used tocalculate bonus pay for the Lincoln Mercury employeeswas different from the method used to calculate the Fordbonuses and this difference in method resulted in theLincoln Mercury employees receiving less bonus moneyswhen they worked at the Lincoln Mercury facility.sHowever, when the Lincoln Mercury employees weretransferred to the Ford facility they were paid bonusmoneys under the system utilized at that facility and itwas this factor, according to Cavadini, that caused an in-crease in the bonus moneys they earned, rather than thefact that they performed more work on Ford cars.Cheverie, who prepared the calculations set forth inthe backpay specification, testified that he did not knowif the two facilities utilized different formulas to deter-mine bonus pay prior to the transfer of the Lincoln Mer-cury employees to the Ford facility. However, accordingto Cheverie, the crucial fact was not whether differentformulas were used prior to the transfer but was, rather,whether the work being done by the Lincoln Mercuryemployees while they were at the Ford facility waswork on Ford cars which should have been performedby Respondent's employees. Concerning this issue, Che-verie testified that during the March meeting Bill Everettclaimed that 80 percent of the maintenance work beingdone by the Lincoln Mercury employees was work onFord cars, work which Respondent's employees should6 It was concluded by the Region that the four Lincoln Mercury em-ployees who remained at the Ford facility location had accreted to theUnion's bargaining unit. This fact had the effect of terminating any liabil-ity by Respondent at this point, with respect to the subcontracting ofwork and the bonus payments.During the four quarters preceding the backpay period the LincolnMercury employees were in the Lincoln Mercury facility and worked onLincoln Mercury vehicles.s According to Cavadini, at the Lincoln Mercury facility nonproduc-tive hours were included in computing whether a bonus would be paidand this factor reduced the amount of bonus pay an employee could earn.At the Ford facility nonproductive hours were not included in the hoursworked and, therefore, the comparison between hours worked and pro-ductive hours was more favorable.have performed. Cheverie further stated that Respond-ent's representatives denied that the figures were thathigh but did concede that about 70 percent of the main-tenance work performed by the Lincoln Mercury em-ployees was work on Ford cars. Cheverie claimed that,due to minor differences between Everett's estimationand the concession by Respondent's representatives, hedid not consider it necessary to examine Respondent'srecords.9In effect, he accepted the 70 percent figure as areasonable one.DiscussionIt is undisputed that the amended complaint containstwo allegations relating to the withholding of wage in-creases. One allegation refers to a specific time when theincreases were withheld, i.e., November 10, 1980. Thesecond allegation contains the broad language, "Since onor about April 1980" wage increases were withheld.Notwithstanding the broad language contained in theamended complaint, Respondent contends that it was un-aware that the additional allegation was added to includeits withholding of the September 5, 1981 wage increasefrom its employees. It is difficult to understand how Re-spondent could have failed to understand the significanceof the additional allegation, particularly in view of thefact that the issuance of the amended complaint followedquickly after Respondent withheld increases to its em-ployees, although granting them to the Lincoln Mercuryemployees. It is also difficult to accept that Respondentdid not realize that its conduct in September 1981 wasidentical to conduct already alleged to be in violation ofthe Act. Respondent claims, however, that it believedthat the amended complaint was issued in Septemberonly to reflect the period of time used by the parties,during the March meeting, when they attempted to re-solve the wage liability claim. Respondent's belief as tothe reason for the new complaint would be more accept-able if the amended complaint had issued in March orApril when the negotiations occurred and not severalmonths after those events. I do not credit the explanationadvanced by Respondent as to its understanding of theallegations of the amended complaint. Moreover, thisrecord discloses that Respondent had received subpoenasprior to the October 6, 1981 hearing wherein the Gener-al Counsel sought the payroll records of both companiesfrom July 1979 to October 1981. If Respondent believedthat its liability was limited to May 1981, it could orshould have made a motion to quash the subpoena be-cause the material sought was, according to its conten-tion, outside the scope of the complaint. Respondent didnot file such a motion.'0Based on this record, I find that Respondent, by virtueof the language of the amended complaint and the sub-poenaed documents, was made aware that it was the po-sition of counsel for the General Counsel that the viola-tion as alleged was not limited to a particular point intime but was meant to encompass any action by Re-g At one point, according to Cheverie, Travers, the general manager,apparently as a compromise suggested that the parties "split the differ-ence" between the two figures.'O Respondent did not file motion for a bill of particulars.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent wherein it withheld wage increases from itsemployees for discriminatory reasons. Further, the Deci-sion and Order by Judge Harmatz tracks the broad lan-guage of the amended complaint. In these circumstances,I find that Respondent by withholding the wage increaseon September 5, 1981, engaged in conduct found dis-criminating in the underlying unfair labor practice pro-ceeding. Accordingly, I find that the conduct does notinvolve a new issue which has not been litigated.Respondent's contention that it withdrew its answerbased on either direct or implied assurances by counselfor the General Counsel that it had satisfied its wageclaim liability by payment of moneys to its employees inMay 1981 is not supported by this record. As noted, theonly reason set forth for the withdrawal of the answer,in the transcript and the decision, relates to Respondent'sdesire to mitigate damages. Further, neither Cheverienor Cavadini testified that Respondent was told that theunilateral payment of moneys in May 1981, after the par-ties could not reach agreement, would satisfy Respond-ent's liability with respect to the wage claim aspect. Ca-vadini testified that the assurances about those paymentswere only that the payments would not be consideredthe basis for a new unfair labor practice charge. Howev-er, assuming that Respondent had been told that if anagreement was reached which was satisfactory to all par-ties Respondent's wage claim liability would be consid-ered satisfied, that statement would have no effect on theinstant case. It is undisputed that the case was not settledin March 1981 and Respondent's unilateral action in May1981 cannot substitute for a settlement entered into by allparties, including the Board representative. "It is wellsettled that an individual may not waive, bargain away,or compromise any backpay which might be due him (orher) since it is not a private right which attaches to thediscriminatee, but is, indeed, a public right which onlythe Board or the Regional Director may settle.""' It isobvious that if the discriminatee cannot waive theamounts of moneys deemed to be due, Respondentcannot unilaterally decide what moneys will resolve thebackpay claim.Respondent's assertion that the September 5, 1981 in-creases were not the type of increases encompassed byJudge Harmatz' decision also is without support. Thatdecision refers to scheduled wage increases and thisrecord reveals that at least since 1979 Respondent has re-viewed the Lincoln Mercury employees at the same timeand has granted merit increases to the deserving employ-ees. It is also obvious from the record that the Septem-ber 5, 1981 increases were not granted to the LincolnMercury employees to bring their salaries into line withthe salaries of Respondent's employees because, as dis-cussed above, the salaries of Respondent's employees,generally, were lower than those of the Lincoln Mercuryemployees even after they received the increase in May1981. The effect of the September 5, 1981 increase wasnot to bring the Lincoln Mercury employees into paritywith Respondent's employees but to increase, to a great-er extent, the difference between the two groups of em-ployees. Further, I am not persuaded that Brady wasI' Michael M. Schaefer, 261 NLRB 272, 273 (1982).granted the increase in September because he had thenpassed an extended probationary period. It is difficult tobelieve that Respondent would have extended the usual3-month probationary period to over a year and somemonths. In these circumstances I find that the increasegranted to the Lincoln Mercury employees were thetype of regularly scheduled increases referred to in theDecision and Order adopted by the Board.Respondent concedes that it is "impossible to duplicatein a backpay proceeding the individual merit wagereview which was the practice of the Respondent."However, Respondent contends that the most equitableapproach to court-ordered increases is a percentage onein which the Respondent's employees would receive a4.7-percent increase, the average percentage increase re-ceived by the Lincoln Mercury employees. Thus, al-though Respondent is of the viewpoint that its employ-ees should receive only an average percentage increase,if any, it accepts that the raises given to the LincolnMercury employees provides a standard to determine theamounts due. Counsel for the General Counsel arguesthat the appropriate measure of the amount owed is theaverage of the raises given to the Lincoln Mercury em-ployees. If Respondent's formula is utilized, the employ-ees, generally, will receive less money. The Board hasstated, consistently, that, where a Respondent's unlawfuldiscrimination has made it impossible to determinewhether a certain event would have occurred, absent thediscrimination, any uncertainty must be resolved againstthe wrongdoer, whose conduct made certainty impossi-ble.12Furthermore, according to Cavadini's testimony,Respondent had not used a percentage formula in thepast to determine the amount of wage increase it wouldgrant to its employees. Accordingly, I do not find a basisto accept Respondent's proposed formula, particularlywhere such a formula has not been used by Respondentand where its use now would penalize the employees.In a situation such as exists herein, where it is impossi-ble to determine how Respondent's employees wouldhave been evaluated and how much, if any, merit in-crease each employee would have received, it is theBoard's responsibility to attempt to fashion a remedywhich will restore conditions to those which would haveexisted absent the discriminatory conduct.13 Therefore,it appears appropriate to utilize the "average" approachformula proposed by the counsel for the General Coun-sel and utilized by the Board in similar situations." Ac-cordingly, I find that the appropriate measure of theamount of moneys owed to each discriminatee is the av-erage of the raises given to the Lincoln Mercury em-ployees on September 5, 1981. The parties are in agree-ment as to the moneys owed to the discriminatees assum-ing that the formula proposed by the counsel for theGeneral Counsel is adopted. Thus, the amounts due areas follows:I2 Plasterers Local 90 (Southern Illinois Builders), 252 NLRB 750(1980); WHLI Radio, 233 NLRB 326, 330 (1977).Is Amshu Associates, 234 NLRB 791, 795 (1978); Golay & Co., 184NLRB 241, 249 (1970)." Storto Sons Construction Co., 260 NLRB 1298 (1982); Berry Schools,239 NLRB 1160,. 1163 fn. 14 (1974).632 STEVENS FORDDiscriminateesLeland AldredgeWilliam BellCharles BurgessPasquale CicarelliArnold ColwellGarry CurranoWilliam EverettJames HolmesWilliam HullJames HusseyNicholas KarolyJohn MulveyFrederick RauchRobert SpiegelLuis VelasquezWage Increase$68313121010404-0-810821871323845857730197836783Although Respondent contends that Hussey was notentitled to bonus pay during the backpay period becauseof a decline in new car sales, the record reflects thatHussey did earn bonus moneys during that period. It alsoreflects that Hussey performed mechanical work otherthan work related to new car sales. It is conceivable thatthere would have been additional work for Hussey, forwhich he would have received additional bonus pay, ifthe Ford work had not been transferred to the LincolnMercury employees. Respondent has created a situationwhere it is impossible to determine what would havehappened. In these circumstances, it should not receive abenefit from its unlawful conduct.15Accordingly, I findthat Hussey is entitled to be included with the other me-chanics who are entitled to bonus pay.It is evident from the Decision and Order that the con-duct found violative of the Act was the assignment ofthe maintenance work on the Ford cars to the LincolnMercury employees. Cheverie, whose testimony as notedwas supported by Cavadini, stated that Respondent's rep-resentatives conceded that 70 percent of all the bonuswork performed during the backpay period was Fordwork. He accepted that figure as a reasonable one inview of the fact that it was within 10 percent of thefigure estimated by Everett. In these circumstances it isapparent that that figure represents, as adequately as pos-sible, the amount of bonus pay due to the four mechan-ics.16Accordingly, I find that Everett, Hull, Hussey,and Rauch are entitled to bonus pay as set forth below inSchedule A [omitted from publication].[Recommended Order omitted from publication.]' Farnet, Inc., 222 NLRB 1180, 1182 (1976).Le It is clear from Cheverie's testimony that the 75 percent suggestedby Travers was an offer to compromise during negotiation and does notrepresent necessarily an accurate figure of the amount of bonus work per-formed by the Lincoln Mercury employees.633